Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is a response to Applicant’s response to Applicant’s Amendment and Remarks filed March 15, 2022.
Claims 2 and 12 have been canceled.  Claims 1, 3, 11 and 20 have been amended. 
Claims 1, 3-11 and 13-24 are pending in the instant application.
Claims 15-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicant timey made the election in the reply filed on October 21, 2021.  
Accordingly, claims 1, 3-11, 13, 14 and 20-24 have been examined on the merits.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claim Rejections - 35 USC § 112
In the previous Office Action mailed November 15, 2021, claims 1-14 and 20-24 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method for RNA delivery to leukemic or breast cancer target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs) using ultracentrifugation with a sucrose cushion, wherein the RBCs have been treated overnight with calcium ionophore; b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells or a method of treating cancer by delivery of RNA to leukemic or breast cancer target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs) using ultracentrifugation with a sucrose cushion, wherein the RBCs have been treated overnight with calcium ionophore; b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells thereby inhibiting the growth of the target cells, wherein the target cells comprise cancer cells, does not reasonably provide enablement for a method for RNA delivery to target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs); b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells or a method of treating cancer by delivery of RNA to target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs); b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells thereby inhibiting the growth of the target cells, wherein the target cells comprise cancer cells.  This rejection is moot against claims 2 and 12 in view of Applicant’s Amendment filed March 15, 2022 to cancel these claims.  The rejection is maintained (in-part) against claims 1, 3-11, 13, 14 and 20-24 for the reasons of record set forth in the previous Office Action mailed November 15, 2021.



Response to Arguments
In response to this rejection, Applicants argue that it would be well within the reach of one of ordinary skill in the art at the time to practice the invention of the claims, on the basis of the disclosure of the specification that RBCEVs can be loaded with RNA by electroporation and used to deliver that RNA to a target cell of interest.  Applicants submit that the breadth of the claims is reasonable and justified by the significant contribution to the art.  Applicants point the Examiner to disclosure made in Usman et al.
Applicants submit that the claims represent only a modest generalization of the worked examples, in which it is demonstrated that the method of the present claims is effective in two different cell types. Applicants argue that the Examiner has not provided any evidence that the claimed methods would not actually work for cells other than leukemia or breast cancer cells, and so there is no reason for the skilled person to doubt that the methods set out in the application as filed would work for other cell types. 
Applicants argue that a person of ordinary skill in the art would be able to follow the teaching of the specification and apply the methods to other cell types.   Regarding electroporation, Applicants assert that this is a technique that is known to the person of ordinary skill in the art, and it would be routine to adjust known protocols and apply those techniques to loading RNA into extracellular vesicles, without engaging in undue experimentation. 
Applicants submit that the breadth of the claims is justified by the contribution to the art, and the skilled person would readily be able to apply the methods disclosed in the application, as filed, to practice the invention across the full scope of the claims. For at least these reasons, Applicant respectfully requests that these rejections be reconsidered and withdrawn. 
Applicant’s arguments have been fully considered by the Examiner and are found persuasive (in-part).  The Examiner agrees with Applicant’s arguments that using the teachings of the specification, a person of ordinary skill in the art would be able to devise the methods set out in in the present claims for delivery to other cell types, without undue experimentation.
However, the Examiner maintains that the breadth of the claims is not enabled for  any purification step/protocol since the present specification and the art of Usman et al. provide experimental evidence for purifying and isolating extracellular vesicles (EVs) from red blood cells (RBCs) using ultracentrifugation with a sucrose cushion.  While there is a large body of literature describing protocols for purifying EVs as evidenced by Xu et al. (The Journal of Clinical Investigation, 2016 Vol. 126:1152-1162), it is very clear that such purification assays and protocols range from low to medium to high purity factor and optimization is critical for refining EVs to homogeneity.  See Xu et al., Table 1.
Furthermore, Usman et al. are explicit in disclosing:
To produce highly pure and homogenous EVs, we need stringent purification methods such as sucrose density gradient ultracentrifugation; and

The purification of RBCEVs was optimized with sequential centrifugation steps including the removal of protein contamination using a 60% sucrose cushion that yielded a homogenous population of EVs

The breadth of the claims is excessive with regard to any purification step/protocol as recited in the claims.  It is clear that the present application and the art describe centrifugation with a sucrose cushion with sequential centrifugation steps including the removal of protein contamination to produce highly pure and homogenous EVs.  The specification and the art of Usman et al. teach a new strategy to purify and isolate large-scale amounts of EVs from RBCs, wherein RBCs are derived from a human and treated with calcium ionophore overnight. The purification of RBCEVs was optimized with sequential centrifugation steps including the removal of protein contamination using a  sucrose cushion that yielded a homogenous population of EVs.  There is no guidance or working examples for other purification assays.  
In order to practice the invention using the Specification and the state of the prior art as outlined above, the quantity of experimentation required to practice the invention as claimed would require the de novo determination of how to successfully load RNA into RBC-EVs that retain RNA functionality and exerting biological effects on the target cells.  As supported by Usman et al. and Xu et al., such analysis is replete with trial and error experimentation.  Such experimentation represents an inventive and unpredictable undertaking in itself, with each of the many intervening steps, not providing any guarantee of success.  Given the art recognized unpredictability of successfully loading RNA into RBC-EVs, this determination would not be routine and would require undue trial and error experimentation.
Due to the scope of the claims and the technical challenges associated with purifying EVs, one of skill in the art would be required to further undertake extensive trial and error experimentation.  Since the specification fails to provide any real guidance for purification steps which carry out the functionality of the present claims, other than using a  sucrose cushion, one of skill in the art would have been unable to practice the invention, without engaging in undue trial and error experimentation.
In view of the above, it is maintained that undue experimentation is necessary to practice the invention over the full scope claimed.


After careful reconsideration of the claims, a new grounds of rejection is presented and made of record as detailed below:

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3-11, 13, 14 and 20-24 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,709,797 B2. An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,709,797 renders obvious the present claims.  The claims of each are drawn to overlapping subject matter.  For example, the claims of U.S. Patent No. 10,709,797 are drawn to a method for RNA delivery to leukemic or breast cancer target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs) using ultracentrifugation with a sucrose cushion, wherein the RBCs have been treated overnight with calcium ionophore; b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells.
The claims of the instant invention are drawn to a method for RNA delivery to target cells comprising: a) purification of extracellular vesicles (EVs) from red blood cells (RBCs), wherein the RBCs are derived from a human and treated with calcium ionophore; b) electroporation of the EVs with RNAs to form RNA-loaded EVs; and c) applying the RNA-loaded EVs to the target cells.
The claims of U.S. Patent No. 10,709,797 overlaps in scope and fully embraces and encompasses that which is claimed in the instant invention.  Furthermore, the limitations and structural requirements of the instant claims are provided in the supporting disclosure of the patent as certain preferred embodiments.  Therefore, a terminal disclaimer disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,709,797 is required.  


Conclusion
No claims are allowable at this time.

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Terra C. Gibbs whose telephone number is 571-272-0758.  The Examiner can normally be reached from 8 am - 5 pm M-F.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/TERRA C GIBBS/           Primary Examiner, Art Unit 1635